DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghe et al (Characterization of Dark Specialty Malts: New Insights in Color Evaluation and Pro- and Antioxidative Activity).
In regard to claim 1, Coghe et al discloses:
All malts differing from regular brewer’s malt can be defined as specialty malts. Currently, the major specifications for these malts are color, extract, and moisture content. Therefore, the main objective of this study was to investigate these specifications and to identify other typical dark specialty malt characteristics. Apart from the general assays, color malts, caramel malts, and roasted malts were evaluated with new and unconventional approaches. Color was alternatively assessed by Commission Internationale de l’Eclairage (CIE) L*a*b* determination. The darkness (L*) and color shades (a* and b*) of wort depended on malt color and malt type. By visual inspection as well as with the L* parameter, it was observed that wort samples of the same European Brewery Convention (EBC) color were darker when brewed with roasted malt (Abstract).
Although specialty malts, like the nonmalted mash adjuncts, generally form a minor part of the total grist, their impact on the final beer characteristics is appreciably significant. Intensively kilned malt, caramel malt, roasted barley, and roasted barley malt may impart natural color and flavor to specialty beers (12). Several important malt flavor compounds are retained in the final beer (18,31). An unlimited number of beer flavors can be attained not only by the numerous flavors of different specialty malts but also by the variation of the malt level and combination of different malt types (19,21,23). Furthermore, brewing with dark malt improves the foam stability and the body of beer (27). Specialty malt extracts can be used for postfermentation adjustment of beer color or flavor (36) (page 125).
CIE L*a*b* Color Since neither the spectrophotometric method nor the direct visual method is entirely satisfactory (32,33) and because both methods do not differentiate between color shades, a new method based on tristimulus measurement was evaluated. With this alternative approach, the whole visible spectrum, rather than a single wavelength, is considered. The transmission spectrum of Congress wort is converted into individual intensities of red (X), green (Y), and blue (Z) by the application of color-matching functions. These tristimulus values are further transformed into the parameters L*, a* and b* which represent color in the CIE L*a*b* color space. The L* or lightness parameter corresponds to the overall lightness or darkness of the wort sample. This parameter can have any value between 0 (black or opaque) and 100 (white or clear). The a* and b* values represent the red-green and the yellow-blue color shade, respectively. Recently, repeatability coefficients of variation for L*, a*, and b* and reproducibility coefficients of variation for L* and b* were judged acceptable by the American Society of Brewing Chemists (ASBC) subcommittee on beer color using tristimulus analysis (1). The standard spectrophotometric or visual methods are very useful for color measurement of lightly colored wort. However, dark wort requires a dilution to obtain samples with a color between 20 and 27 EBC units. Sample dilution not only affects the intensity but also the perception of color (34). Especially for highly colored wort, the uniform CIE L*a*b* color scale offers more information because no dilution step is necessary. Congress wort made with pilsner malt and different proportions of color malts, caramel malts, and roasted malts was assessed with the CIE L*a*b* method. The lightness (L*) value was plotted as a function of the Congress wort color as determined by direct visual comparison (Fig. 3). For all wort samples, the calculated L* parameter decreased with increasing EBC color. A clear difference between wort brewed with color or caramel malt and wort made with various roasted malt levels was observed. For a constant EBC color, wort produced with roasted malt always had a lower L* value. This indicates that, despite the same EBC color, wort made with roasted malt appears darker than wort made with color or caramel malt. The L* value dropped to 0 for wort colors above 300 EBC units. The CIE a* and b* values were plotted against wort color (data not shown). Wort produced with color or caramel malt showed an increasingly dominant red component (+a*) with increasing EBC color. Wort from roasted malt, however, revealed a maximum a* value at 120 EBC units. For higher wort colors, the a* value de- creased to 0. The proportion of the yellow (+b*) component showed a maximum at approximately 80 EBC units for color or caramel malt wort and at 70 EBC units for wort from roasted malt. For all samples, the green (–a*) and the blue (–b*) components contributed to a negligible proportion of the total wort color. The combined colors were evaluated in the CIE a* b* color plane (Fig. 4). The color of wort made with color or caramel malt changed from pale beige–yellow (4 EBC units) to orange–brown (80 EBC units). At 80 EBC units, a color shift to dark red–brown was found. For darker wort samples, the color further changed to dark brown and black. The same trends were found for wort brewed with roasted malt. With this malt type, the color shifted at 70 EBC units. For a constant yellow value (b*), darker wort samples (>70 EBC units) from roasted malt were less red (lower a* value) than wort samples produced with color or caramel malt. Wort samples with colors above 400 EBC units were almost black and no color shade could be determined for these samples (pages 127-128).
Several important dark specialty malt properties were investigated. Extract content, pH value, and moisture content decreased with increasing malt color. Because of the uptake of moisture during storage, it is recommended to use specialty malts within one year. Apart from the standard methods for color analysis, the CIE L*a*b* method for the examination of darkness and color shades in wort was evaluated. Logically, the L* or darkness parameter decreased with increasing wort color. By visual inspection, it was observed that wort made with roasted malt appeared darker than wort made with other malts. The same findings were also revealed by the CIE L* parameter. For a specific EBC color, wort brewed with roasted malt always had a lower L* value than wort produced with color or caramel malt. Therefore, the L* parameter, but also the a* and b* parameters, make it possible to differentiate wort samples brewed with different malt types (page 131).

One of ordinary skill in the art would have been motivated to employ the malt screening method as disclosed by Coghe et al in order to obtain desired malt having claimed “red intensity” value depending on the color of the wort desired.
One of ordinary skill in the art would have been motivated to employ any conventional steps, conditions and techniques associated with beer production absent any clear and convincing evidence and/or arguments to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791